 



Exhibit 10.1
EXECUTION COPY
 
FRAMEWORK AGREEMENT
by and among
HUAGONG TECH COMPANY LIMITED
MRV COMMUNICATIONS, INC.
WUHAN HUAGONG GENUINE OPTICS TECHNOLOGY CO., LTD.
and
LUMINENT, INC.
Dated as of May 23, 2006
 

 



--------------------------------------------------------------------------------



 



FRAMEWORK AGREEMENT
THIS FRAMEWORK AGREEMENT (this “Agreement”) is made and entered into in Wuhan,
Hubei Province, the People’s Republic of China (“China” or the “PRC”) this 23rd
day of May, 2006 by and among:
     A. Huagong Tech Company Limited, a joint stock limited liability company
registered and established in the PRC, with its registered address at Huagong
Tech BDG, Science & Technology Region of HUST, Donghu High-Tech Zone, Wuhan,
Hubei Province 430223, China (“HG Tech”);
     B. Wuhan Huagong Genuine Optics Technology Co., Ltd., a limited liability
company registered and established in the PRC, with its registered address at
Huazhong University of Science & Technology Region, Donghu High-Tech Zone,
Wuhan, Hubei Province 430223, China (“HG Genuine”);
     C. MRV Communications, Inc., a publicly traded corporation incorporated in
Delaware, United States of America (“US” or “United States”), with its
registered address at 20415 Nordhoff Street, Chatsworth, California 91311
(“MRV”); and
     D. Luminent, Inc., a privately held corporation incorporated in Delaware,
US, with its registered address at 20550 Nordhoff Street, Chatsworth, California
91311 (“Luminent”).
Recital
     WHEREAS, HG Tech owns 95.71% of the equity interests in HG Genuine and
certain minority shareholders of HG Genuine (the “Minority Shareholders”)
collectively own 4.29% of the equity interests in HG Genuine (the “Minority
Equity”);
     WHEREAS, MRV owns all the issued and outstanding capital stock of Luminent;
     WHEREAS, HG Tech agrees to purchase the Minority Equity from the Minority
Shareholders prior to Closing (as defined below); and
     WHEREAS, HG Tech wishes to sell to Luminent and Luminent wishes to purchase
from HG Tech, the HG Genuine Equity (as defined below);
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants hereinafter set forth, and intending to be legally bound, the
parties hereby agree as follows:
Article 1. Transaction
     1.1 Minority Equity Buy-Out. Prior to Closing, HG Tech shall enter into
agreements with the Minority Shareholders to purchase the Minority Equity from
the Minority Shareholders.

- 2 -



--------------------------------------------------------------------------------



 



     1.2 HG Genuine Transaction. Subject to the terms and conditions of this
Agreement and the Definitive Agreements, HG Tech shall sell to Luminent or its
affiliate, and Luminent or its affiliate shall purchase from HG Tech, one
hundred percent (100%) of the equity interests (the “HG Genuine Equity”) in HG
Genuine (the “HG Genuine Transaction”). Notwithstanding anything in this
Agreement and the Definitive Agreements, MRV shall procure that all amounts or
considerations payable by Luminent or any of Luminent’s affiliate as aforesaid
to HG Tech are duly paid as provided herein or therein.
     1.3 Luminent Transaction. Subject to the terms and conditions of this
Agreement and the Definitive Agreements, within ten (10) days after the Closing
Date (as defined below), Luminent shall, and MRV shall procure that Luminent
shall, deliver fifteen percent (15%) of the capital stock of Luminent
outstanding at Closing (the “Luminent Shares”) to an escrow account (the “Share
Escrow Account”) pursuant to an escrow agreement (the “Share Escrow Agreement”)
to be entered into by and among Luminent, HG Tech and an escrow agent jointly
appointed by Luminent and HG Tech (the “Share Escrow Agent”) (the “Luminent
Transaction”, together with the HG Genuine Transaction, the “Transaction”). Such
Luminent Shares, or any part thereof, shall not be released to Luminent unless
the Escrow Agent has been duly notified by both Luminent and HG Tech to such
extent in a written form. Within ninety (90) days after the Luminent Shares are
delivered to the Share Escrow Account as aforesaid, HG Tech shall pay, or
procure the payment of, US$5,000,000 to the Share Escrow Account as
consideration for the Luminent Shares, and immediately thereafter, the Share
Escrow Agent shall, and Lumient shall procure that the Share Escrow Agent shall,
unconditionally and irrevocably deliver the Luminent Shares to HG Tech as
notified by HG Tech in a written form in accordance with the terms and
conditions of the Share Escrow Agreement. For the avoidance of doubt, Luminent
shall, directly or indirectly, own the HG Genuine Equity when the Luminent
Shares are delivered to the Share Escrow Account. In the event HG Tech does not
pay, or does not procure the payment of, the US$5,000,000 to the Share Escrow
Account within ninety (90) days after the Luminent Shares are delivered to the
Share Escrow Account, unless otherwise agreed upon by Luminent and HG Tech, the
Luminent Shares shall be returned to Luminent unconditionally and irrevocably in
accordance with the terms and conditions of the Share Escrow Agreement and
canceled immediately.
Article 2. Purchase Price for the HG Genuine Transaction
     2.1 Purchase Price. The consideration for the HG Genuine Equity payable by
Luminent to HG Tech in relation to the HG Genuine Transaction (the “Purchase
Price”) shall be US$45,000,000, which shall be paid by Luminent to HG Tech via
wire transfer of immediately available funds to an account as notified by HG
Tech to Luminent in writing at least ten (10) days prior to the Closing Date (as
defined below) or another account as notified by HG Tech to Luminent by at least
ten (10)-day prior written notice.
     2.2 Funding of Purchase Price. MRV shall subscribe for newly-issued common
stock of Luminent for US$45,000,000, and shall procure that Luminent shall use
such US$45,000,000 for the sole purpose of paying the Purchase Price to HG Tech
in accordance with this Agreement and the Definitive Agreements.
     2.3 Payment Schedule. The Purchase Price shall be paid by Luminent to HG
Tech in US dollars in accordance with the following schedule:

- 3 -



--------------------------------------------------------------------------------



 



          (a) Within ten (10) business days after receipt of the MOFCOM Approval
(as defined below), Luminent shall pay US$7,000,000 (the “Escrow Deposit”) via
wire transfer of immediately available funds to an escrow account pursuant to an
escrow agreement (the “Escrow Agreement”) to be entered into by and among
Luminent, HG Tech and an escrow agent jointly appointed by Luminent and HG Tech
(the “Escrow Agent”), which Escrow Deposit, or any part thereof, shall (i) prior
to the Closing Date, not be released to Luminent or HG Tech unless the Escrow
Agent has been duly notified by both Luminent and HG Tech to such extent in a
written form; and (ii) be released to HG Tech as provided in Article 2.3(b)
hereunder. For the avoidance of doubt, the Escrow Deposit shall be used for the
sole purpose of paying the Purchase Price and shall not be used for payment of
the Termination Fee (as defined below);
          (b) On the Closing Date, Luminent shall pay US$28,000,000 to HG Tech
via wire transfer of immediately available funds, and the Escrow Agent shall,
and Luminent shall procure that the Escrow Agent shall, immediately release the
Escrow Deposit to HG Tech in accordance with the terms and conditions of the
Escrow Agreement; and
          (c) Within three (3) months after the AIC Registration (as defined
below), Luminent shall pay US$10,000,000 to HG Tech via wire transfer of
immediately available funds.
Article 3. Luminent Listing and HG Tech’s Put Rights
     3.1 Luminent Listing. Following the Closing, MRV shall use reasonable
efforts to complete an initial public offering or public listing otherwise of
Luminent’s common stock on the NASDAQ National Market (“NASDAQ”) or New York
Stock Exchange (an “Accepted Exchange”) (the “Public Listing”), provided that
there will be no significant changes to the applicable listing requirements of
the Accepted Exchange as of the date of this Agreement that may adversely affect
the Public Listing.
     3.2 HG Tech’s Put Rights. In the event that Luminent’s common stock is not
listed on an Accepted Exchange within eighteen (18) months after the Closing for
any reason that prevented the Public Listing other than breach by HG Tech or HG
Genuine of this Agreement or the Definitive Agreements, including breach by HG
Tech or HG Genuine of the representations and warranties made by HG Tech or HG
Genuine therein, HG Tech shall have the right to sell to MRV (the “Put”), and
MRV shall have the obligation to purchase from HG Tech, the Luminent Shares.The
Put may be exercised by HG Tech by serving a written notice to MRV within six
(6) months after the date on which the Put becomes exercisable, or within
another period as may be agreed upon by MRV and HG Tech. The consideration for
the Put payable by MRV to HG Tech shall be publicly traded shares of MRV common
stock (the “MRV Shares”), and the number of the MRV Shares to be issued and
delivered by MRV to HG Tech shall be determined by dividing US$45,000,000 by the
average of the closing price per share of MRV’s common stock as reported on
NASDAQ for the ten (10) consecutive trading days ending two (2) full trading
days before the date MRV receives written notice from HG Tech of HG Tech’s
election to exercise the Put. MRV shall issue and deliver the MRV Shares to HG
Tech within ten (10) business days after receiving HG Tech’s written notice to
exercise the Put or at a later time as agreed upon by HG Tech and MRV. MRV, at
its sole discretion, may use US dollars (payable via wire transfer of
immediately available funds) to pay all or any portion of the consideration as
aforesaid to HG Tech following exercise of the Put.

- 4 -



--------------------------------------------------------------------------------



 



     3.3 MRV Shares. The MRV Shares shall be shares that have been registered
with the U.S. Securities and Exchange Commission (“SEC”) permitting (without any
holding period) their free and public resale by HG Tech beginning immediately
from their issuance and delivery to HG Tech, subject to the laws and regulations
applicable to the MRV Shares.
Article 4. Definitive Agreements
     4.1 Definitive Agreements. Each party agrees that as soon as practical
after the execution date of this Agreement (the “Effective Date”), it will use
its best efforts, with the help of its legal, financial, business, accounting
and other advisors, to (1) facilitate and expedite the process of obtaining the
PRC Approvals (as defined below) and third-party consents necessary to complete
the Transaction at the earliest practical time; and (2) enter into and execute
definitive agreements (the “Definitive Agreements”), including (i) an equity
sale and purchase agreement with respect to the HG Genuine Transaction; (ii) a
share subscription agreement with respect to the Luminent Transaction; and
(iii) any other agreements as MRV and HG Tech may deem as necessary in relation
to the Transaction, which agreements shall reflect the structure as agreed by
the parties herein, and, where applicable, contain comprehensive
representations, warranties, covenants, indemnities, conditions and agreements
by MRV, Luminent, HG Genuine and HG Tech of the nature customarily contained or
required in transactions like the Transaction.
     4.2 Tax Efficiency. The parties shall cooperate with each other to assure
that the Transaction is structured to not only facilitate and expedite the
process of obtaining the required approvals under the laws of the PRC but also
to maximize the tax and regulatory efficiencies and flexibilities of the
Transaction to MRV, Luminent, HG Genuine, and HG Tech.
Article 5. Closing of the Transaction
     5.1 Closing of the HG Genuine Transaction. The closing of the HG Genuine
Transaction (the “Closing”) shall occur on the tenth (10th) day or any other day
agreed by Luminent and HG Tech (the “Closing Date”) following the date on which
all of the following conditions have been satisfied or waived:
          (a) certain conditions to be agreed by Luminent and HG Tech after
reasonably sufficient due diligence by Luminent, during which due diligence HG
Tech and HG Genuine shall use its best efforts to provide the information as
requested by Luminent;
          (b) receipt of all necessary PRC governmental consents, approvals,
authorizations, permissions, permits, certificates, licenses, waivers,
franchises, privileges, exceptions, variances, exemptions, registrations and
filings required to complete the HG Genuine Transaction (the “PRC Approvals”),
including approval by State-owned Assets Supervision and Administration
Authority or its local counterpart, approval by National Development and Reform
Commission or its local counterpart, approval by Ministry of Commerce or its
local counterpart (the “MOFCOM Approval”) and registration with Administration
of Industry and Commerce (the “AIC Registration”), unless that failure to
receive any of such PRC Approvals would not have a material adverse effect on
the HG Genuine Transaction;
          (c) if applicable, receipt of all necessary consents and approvals of
lenders, lessors and other third parties with respect to the HG Genuine
Transaction, unless that failure to

- 5 -



--------------------------------------------------------------------------------



 



receive any such consent or approval would not have a material adverse effect on
the HG Genuine Transaction;
          (d) absence of pending or, to the knowledge of HG Tech, HG Genuine,
MRV or Luminent, threatened material litigation regarding the HG Genuine
Transaction;
          (e) receipt by each party of customary legal opinions and customary
Closing certificates;
          (f) all representations and warranties of the parties in the relevant
agreements in connection with the HG Genuine Transaction being true in all
material respects at the Closing;
          (g) performance in all material respects of all pre-Closing covenants
by the parties pursuant to the relevant agreements in connection with the HG
Genuine Transaction;
          (h) the HG Genuine Transaction not being prohibited or materially
restricted by applicable law; and
          (i) any other conditions agreed by the parties in the relevant
agreements in connection with the HG Genuine Transaction.
     5.2 Closing of the Luminent Transaction. The closing of the Luminent
Transaction shall be subject to the satisfaction of the following conditions
(unless waived by the relevant party):
          (a) absence of pending or, to the knowledge of MRV, Luminent, HG Tech
or HG Genuine, threatened material litigation regarding the Luminent
Transaction;
          (b) if applicable, receipt of all necessary consents and approvals of
lenders, lessors and other third parties with respect to the Luminent
Transaction, unless that failure to receive any such consent or approval would
not have a material adverse effect on the Luminent Transaction;
          (c) receipt by each party of customary legal opinions and customary
consummating certificates;
          (d) all representations and warranties of the parties in the relevant
agreements in connection with the Luminent Transaction being true in all
material respects at the consummation of the Luminent Transaction;
          (e) performance in all material respects of all pre-consummation
covenants by the parties pursuant to the relevant agreements in connection with
the Luminent Transaction;
          (f) the Luminent Transaction not being prohibited or materially
restricted by applicable law; and
          (g) any other conditions agreed by the parties in the relevant
agreements in connection with the Luminent Transaction.

- 6 -



--------------------------------------------------------------------------------



 



Article 6. Luminent Board Composition
     6.1 Luminent Board Composition. From and after the date on which the
Luminent Shares are issued and delivered to HG Tech and, unless otherwise
provided under applicable law, until the earlier of (a) Luminent completes a
Public Listing on an Accepted Exchange, or (b) HG Tech no longer beneficially
owns the Luminent Shares, MRV and HG Tech shall vote their respective shares of
Luminent so as to cause Luminent’s board of directors to be composed of six
members as follows: (i) Near Margalit; (ii) three members designated by MRV, at
least one of whom shall be “independent” within the meaning of the NASDAQ
Marketplace Rules; and (iii) two members designated by HG Tech, at least one of
whom shall be “independent” within the meaning of the NASDAQ Marketplace Rules.
The approval of at least one (1) director designated by HG Tech shall be
required for certain “major matters” of Luminent and the parties shall jointly
agree in the Definitive Agreements as to the nature of such “major matters”. For
the avoidance of doubt, in the event that Luminent completes a Public Listing or
that HG Tech no longer owns the entire Luminent Shares, HG Tech shall be entiled
to vote on, amongst others, the composition of the board of directors, in
proportion to HG Tech’s shares of Luminent.
Article 7. Conduct of Business
     7.1 Conduct of Business. Until the Definitive Agreements have been duly
executed and delivered by the relevant parties, HG Tech shall cause HG Genuine
to, and HG Genuine shall, conduct its business only in the ordinary course of
business and as required by applicable law and not engage in any of the
following extraordinary transactions without MRV’s prior consent, which consent
shall not be unreasonably withheld by MRV, including: (a) not disposing of any
fixed assets of HG Genuine, except in the ordinary course of business and the
aggregate value of such assets shall not exceed RMB1,000,000; (b) not materially
increasing the annual level of compensation of any employee, officer or director
of HG Genuine; (c) not altering any existing, or establishing any new plan for
the benefit of employees; (d) not issuing any equity securities or options,
warrants, rights or convertible securities; (e) not paying any dividends,
redeeming any securities or otherwise causing assets of HG Genuine to be
distributed to its stockholders, affiliates or sister companies; and (f) not
borrowing any funds, under existing credit lines or otherwise, except as
reasonably necessary for the ordinary operation of HG Genuine’s business in a
manner, and in amounts, in keeping with historical practices.
Article 8. Financial Statements and Projections
     8.1 HG Genuine’s Financial Statements and Projections. As soon as practical
after the Effective Date and in any event
          (a) by 6:00 pm Pacific time on July 15, 2006, HG Tech shall deliver to
MRV the following unaudited financial statements of HG Genuine (the “Unaudited
Financial Statements”) and projections regarding HG Genuine (the “Projections”).
               (i) The Unaudited Financial Statements shall each be prepared in
accordance with generally accepted accounting principles in the United States
(“USGAAP”), consistently applied, presented in US dollars and including
disclosures, either on the face of the

- 7 -



--------------------------------------------------------------------------------



 



financial statements or in accompanying footnotes, sufficient so as to make the
information presented not misleading and shall consist of:
                    (A) unaudited balance sheets for the two (2) fiscal years
ended as of December 31, 2004 and 2005; and unaudited statements of income (or
operations), cash flows and stockholder’s equity for the three fiscal years
ended December 31, 2003, 2004 and 2005; and
                    (B) unaudited balance sheets for the three (3) months ended
as of March 31, 2005 and 2006; and unaudited statements of income (or
operations), cash flows and stockholder’s equity for the three (3) months ended
March 31, 2005 and 2006;
               (ii) The Projections shall consist of reasonable estimates of
balance sheets at the end of, and statements of income and cash flows for, each
of the quarterly periods ending after March 31, 2006 through March 31, 2007,
prepared on basis consistent with the preparation of the Unaudited Financial
Statements, presented in US dollars and identifying customary assumptions to the
fullest extent possible;
          (b) by 6:00 pm Pacific time on August 15, 2006, HG Tech shall deliver
to MRV the audited financial statements of HG Genuine (the “Audited Financial
Statements”) consisting of audited balance sheets for the two (2) fiscal years
ended as of December 31, 2004 and 2005, and audited statements of income (or
operations), cash flows and stockholder’s equity for the three (3) fiscal years
ended December 31, 2003, 2004 and 2005, each prepared in accordance with USGAAP,
consistently applied, presented in US dollars and including disclosures, either
on the face of the financial statements or in accompanying footnotes, sufficient
so as to make the information presented not misleading, and audited and signed
by one of the big four international accounting firms or a member firm of BDO
International or Grant Thornton International which is registered with the
United States Public Company Accounting Oversight Board and “independent” within
the meaning of applicable regulations of the SEC;
          (c) by 6:00 pm Pacific time on July 15, 2006, HG Tech shall deliver to
MRV, HG Genuine’s unaudited balance sheets and statements of income or
operations and cash flows at the end of, and for the months of April and
May 2006, each prepared and presented in the same manner as the Unaudited
Financial Statements;
          (d) by 6:00 pm Pacific time of the fifteenth (15th) day of each month
after June 2006 until the Closing, HG Tech shall deliver to MRV, HG Genuine’s
unaudited balance sheet and statements of income or operations and cash flows
(the “Monthly Financial Statements”) at the end of, and for, the prior month,
each prepared and presented in the same manner as the Unaudited Financial
Statements, except that, by 6:00 pm Pacific Time on July 22, 2006, HG Tech may
deliver to MRV, the Monthly Financial Statements at the end of, and for, the
month of June 2006;
          (e) as soon as practicable after the execution of the Definitive
Agreements, unaudited balance sheets as of June 30, 2005 and 2006; and unaudited
statements of income (or operations), cash flows and stockholder’s equity for
the periods ended June 30, 2005 and 2006 if such financial statements are needed
by MRV in order to comply with applicable SEC rules and regulations; and

- 8 -



--------------------------------------------------------------------------------



 



          (f) if the HG Genuine Transaction Closes after December 31, 2006, by
6:00 pm Pacific time on March 15, 2007, HG Tech shall deliver to MRV the audited
financial statements of HG Genuine (the “2006 Audited Financial Statements”)
consisting of audited balance sheets for the fiscal year ended as of
December 31, 2006, and audited statements of income (or operations), cash flows
and stockholder’s equity for the fiscal year ended December 31, 2006, prepared
in accordance with USGAAP, consistently applied, presented in US dollars and
including disclosures, either on the face of the financial statements or in
accompanying footnotes, sufficient so as to make the information presented not
misleading, and audited and signed by one of the big four international
accounting firms or a member firm of BDO International or Grant Thornton
International which is registered with the United States Public Company
Accounting Oversight Board and “independent” within the meaning of applicable
regulations of the SEC.
     8.2 Certifications. Concurrently with each delivery of the aforementioned
financial statements, HG Tech shall deliver to MRV written certifications of HG
Tech and HG Genuine and their respective President or General Manager and Chief
Financial Officer that HG Genuine’s Unaudited, Audited and Monthly Financial
Statements, as the case may be, in all material respects (a) are accurate,
correct and complete in accordance with the books of account and records of HG
Genuine, (b) have been prepared in accordance with USGAAP on a consistent basis
throughout the periods presented, and (c) present fairly the financial
condition, assets and liabilities and results of operation, changes in
stockholder’s equity (if to be included in the delivered financial statements)
and cash flows of HG Genuine at the dates and for the periods covered by such
financial statements in accordance with USGAAP on a basis consistently applied.
Concurrently with the delivery of the aforementioned Projections, HG Tech shall
deliver to MRV written certifications of HG Tech and HG Genuine and their
respective President or General Manager and Chief Financial Officer that: (a) HG
Genuine’s Projections fairly disclose all assumptions made with respect to
general economic, financial and market conditions used in their formulation;
(b) to the knowledge of HG Tech and HG Genuine and their respective certifying
officers, no facts exist that (individually or in the aggregate) would result in
any material change in any of HG Genuine’s Projections; (c) HG Genuine’s
Projections are based upon reasonable estimates and assumptions, have been
prepared on the basis consistent with the preparation of the Unaudited Financial
Statements and on the assumptions stated therein and reflect the reasonable
estimates of HG Tech and HG Genuine of the results of operations and other
information projected therein.
     8.3 Luminent’s Financial Statements. As soon as practical after the
Effective Date and in any event
     (a) by 6:00 pm Pacific time on July 15, 2006, MRV shall deliver to HG Tech
the following unaudited financial statements of Luminent, which shall each be
prepared in accordance with USGAAP, consistently applied, presented in US
dollars and including disclosures, either on the face of the financial
statements or in accompanying footnotes, sufficient so as to make the
information presented not misleading and shall consist of:
          (i) unaudited balance sheets of Luminent for the two (2) fiscal years
ended as of December 31, 2004 and 2005; and unaudited statements of income (or
operations), cash flows and stockholder’s equity for the three (3) fiscal years
ended December 31, 2003, 2004 and 2005; and

- 9 -



--------------------------------------------------------------------------------



 



          (ii) unaudited balance sheets of Luminent for the three (3) months
ended as of March 31, 2005 and 2006; and unaudited statements of income (or
operations), cash flows and stockholder’s equity for the three (3) months ended
March 31, 2005 and 2006;
     (b) by 6:00 pm Pacific time on August 15, 2006, MRVshall deliver to HG Tech
the audited financial statements of Luminent, which shall consist of Luminent’s
audited balance sheets for the two (2) fiscal years ended as of December 31,
2004 and 2005, and Luminent’s audited statements of income (or operations), cash
flows and stockholder’s equity for the three (3) fiscal years ended December 31,
2003, 2004 and 2005, each prepared in accordance with USGAAP, consistently
applied, presented in US dollars and including disclosures, either on the face
of the financial statements or in accompanying footnotes, sufficient so as to
make the information presented not misleading, and audited and signed by one of
the big four international accounting firms or a member firm of BDO
International or Grant Thornton International which is registered with the
United States Public Company Accounting Oversight Board and “independent” within
the meaning of applicable regulations of the SEC;
     (c) prior to the execution of the Definitive Agreements, MRV shall deliver
to HG Tech the most recent financial statements of Luminent that are available
at such time, prepared in accordance with USGAAP, consistently applied,
presented in US dollars and including disclosures, either on the face of the
financial statements or in accompanying footnotes, sufficient so as to make the
information presented not misleading; and
     (d) Projected Performance of Luminent. MRV shall discuss with the officers
and directors of HG Tech from time to time regarding MRV’s estimate of
Luminent’s future performance; provided that, such person signs a
confidentiality agreement reasonably required by MRV.
Article 9. Termination and Termination Fee
     9.1 Termination. This Agreement and the Definitive Agreements, if signed by
the parties, may be terminated in writing at any time prior to the Closing:
(a) by the mutual consent of MRV and HG Tech; (b) by any party, if the parties,
after using their best efforts, fail to, in good faith, agree upon or sign the
Definitive Agreements, by 6:00 pm Pacific time on August 28, 2006; (c) by MRV,
if the PRC Approvals have not been obtained (or if any becomes practicably
impossible to obtain) on or before May 31, 2007; (d) by MRV, if the Unaudited
Financial Statements, Projections, Audited Financial Statements, Monthly
Financial Statements or the certifications with respect thereto have not been
delivered timely on or before the applicable deadlines therefor; (e) by HG Tech,
if the unaudited financial statements or audited financial statements of
Luminent have not been delivered timely on or before the applicable deadlines
therefor; (f) by MRV if, before the execution of the Definitive Agreements, MRV
discovers any facts, circumstances, liabilities or conditions that may
materially affect the value or prospects of HG Genuine; (g) by HG Tech if,
before the execution of the Definitive Agreements, HG Tech discovers any facts,
circumstances, liabilities or conditions that may materially affect the
capability of MRV to pay for the Put; (h) by MRV, if a material breach of any
provision of this Agreement or the Definitive Agreements has been committed by
HG Tech or HG Genuine; or (i)

- 10 -



--------------------------------------------------------------------------------



 



by HG Tech, if a material breach of any provision of this Agreement or the
Definitive Agreements has been committed by MRV or Luminent.
     9.2 Consequences of Termination. If this Agreement or the Definitive
Agreements are terminated pursuant to Article 9.1(a), (b), (c), (d), (e), (f) or
(g), no party shall have any obligation to any other party as a result of that
termination. If this Agreement or the Definitive Agreements are terminated by
the non-breaching party pursuant to Article 9.1 (h) or (i), the breaching party
shall pay to the non-breaching party a termination fee of US$2,250,000 (the
“Termination Fee”). Payment of the Termination Fee shall be made promptly in
immediately available funds by wire transfer, and in no event later than four
days after such termination. If any party liable to pay a party the Termination
Fee fails to pay promptly the amount due, then the party entitled to the
Termination Fee shall also be entitled to any other remedy to which it may be
entitled at law or in equity, including injunctive relief and specific
performance, plus reasonable attorneys fees and cost of suit incurred in
connection with enforcing its rights hereunder. In determining whether a party
has or has not used its best efforts under this Agreement for purposes of
ascertaining whether a party is liable to the other party for a termination
pursuant to Article 9.1 (b), “best efforts” for such determination shall mean
the efforts that a prudent person desirous of achieving a result would use in
similar circumstances to achieve that result as expeditiously as possible.
Article 10. Non-Competition and Non-Solicitation
     10.1 Non-Competition. If the Transaction is consummated in accordance with
this Agreement and the Definitive Agreements, for a period of ten (10) years
from and after the Closing Date or for so long as MRV, Luminent, HG Genuine or
their respective successors engages in the business of development,
manufacturing, and sale of fiber optic components (the “Competing Businesses”),
whichever is shorter, HG Tech shall not directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be otherwise connected as stockholder, holder of equity interest,
partner or otherwise with, any business that directly or indirectly engages in a
Competing Business within any geographic area (including the PRC), provided that
HG Tech shall have the right to own (i) no more than five percent (5%) equity
interests in a non-listed company that engages in the Competing Businesses;
(ii) no more than one percent (1%) shares of a publicly listed company that
engages in the Competing Businesses; and (iii) any capital stock of Luminent as
HG Tech may hold in Luminent.
     10.2 Non-Solicitation. If the Transaction is consummated in accordance with
this Agreement and the Definitive Agreements, for a period of two (2) years from
and after the Closing Date, neither HG Tech nor any affiliate of HG Tech shall,
directly or indirectly (i) solicit the business from anyone in competition with
HG Genuine within the range of the Competing Business; (ii) cause, induce or
attempt to cause or induce any customer, supplier, licensee, licensor,
franchisee, employee, consultant or other business relation of HG Genuine to
cease doing business with HG Genuine, to deal with any competitor of HG Genuine
or in any way interfere with its relationship with HG Genuine; (iii) cause,
induce or attempt to cause or induce any customer, supplier, licensee, licensor,
franchisee, employee, consultant or other business relation of HG Tech on the
Closing or within the year preceding the Closing to cease doing business with HG
Genuine, to deal with any competitor of HG Genuine or in any way interfere with
its relationship with HG Genuine; or (iv) hire, retain or attempt to hire or
retain any employee of HG Genuine or in any way interfere with the relationship
between HG Genuine and any of its employees.

- 11 -



--------------------------------------------------------------------------------



 



Article 11. Confidentiality
     11.1 Confidentiality. Except as and to the extent required by law, without
the prior written consent of MRV or HG Tech, no party shall, and each party
shall cause its representatives not to, directly or indirectly, make any public
comment, statement or communication with respect to, or otherwise disclose or
permit the disclosure of the existence of discussions regarding, a possible
transaction between the parties or any of the terms, conditions or other aspects
of the Transaction proposed in this Agreement. The parties shall not make any
press release or public announcement concerning this Agreement, the proposed
Transaction or its proposed terms, the existence of discussions between the
parties, or any memoranda, letters or agreements between the parties relating to
the proposed Transaction, except with the prior written consent of the other
party or as required under applicable law or regulatory authority.
     11.2 Press Releases. The parties shall endeavor to issue their respective
press releases simultaneously; provided, however, that HG Tech shall issue its
press release no earlier than 4:01 a.m and no later than 8:59 p.m Beijing, PRC
time of the day this Agreement is signed ; and MRV shall issue its press release
no earlier than 4:01 p.m and no later than 8:59 a.m New York City, US time of
the day this Agreement is signed. If the parties cannot issue their press
releases as aforesaid on the date this Agreement is signed, they shall endeavor
to issue them simultaneously, and in any event, before and after the times
respectively specified above, on the next business day.
Article 12. General Provisions
     12.1 Binding Effect; Assignment. Subject to each party’s necessary
corporate approvals (if applicable), this Agreement shall be binding upon and
shall be enforceable by each party, its successors and permitted assigns. No
party may assign any of its rights or obligations hereunder without the prior
written consent of the other party.
     12.2 Conflict. In case of conflict between this Agreement and the
Definitive Agreements, the Definitive Agreements shall prevail and control.
     12.3 Costs. Each of the parties shall be responsible for and bear all of
its own costs and expenses (including any broker’s or finder’s fees) incurred in
connection with the Transaction, including expenses of its representatives and
counsel, incurred at any time in connection with pursuing or consummating the
Transaction, except that the accountant’s fees or expenses in relation to the
Audited Financial Statements at the end of and for the fiscal years ended
December 31, 2003 and December 31, 2004 shall be borne by MRV and HG Tech as may
be agreed upon by MRV and HG Tech. In addition, if the Closing occurs on or
before December 31, 2006, MRV shall prepare and bear the cost for the 2006
Audited Financial Statements. If, however, the Closing occurs after December 31,
2006, HG Tech shall prepare and bear the cost for the 2006 Audited Financial
Statements.
     12.4 Amendments. No purported waiver or modification or amendment of any of
the terms of this Agreement will be valid unless made in writing and signed by
the parties hereto.
     12.5 Interpretation. Paragraph headings used in this Agreement are for
convenience only, are not a part of this Agreement and will not be used in
construing any of the terms hereof.

- 12 -



--------------------------------------------------------------------------------



 



     12.6 Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties hereto relating to the subject matter
hereof, and there are no other agreements or understandings, written or oral,
yet in effect between the parties relating to the subject matter hereof.
     12.7 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, unless otherwise
provided under applicable law, the remaining provisions hereof shall in no way
be affected and shall remain in full force and effect. No provision of this
Agreement shall be construed in favor of or against either of the parties hereto
by reason of the extent to which either of the parties or its counsel
participated in the drafting hereof.
     12.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Hong Kong Special Administration Region, without
regard to conflicts of laws principles thereunder, except for Article 10
(Non-Competition and Non-Solicitation), which shall be governed by and construed
in accordance with the laws of the PRC.
     12.9 Dispute Resolution. Any dispute, controversy or claim arising out of
or relating to this Agreement, or the breach, termination or invalidity thereof,
shall be settled by arbitration in accordance with the UNCITRAL Arbitration
Rules as at present in force and as may be amended by the rest of this
provision. The appointing authority shall be Hong Kong International Arbitration
Centre (“HKIAC”). The place of arbitration shall be in Hong Kong at HKIAC. There
shall be three (3) arbitrators. Each of HG Tech and MRV shall have the right to
appoint one arbitrator, and the third arbitrator shall be jointly appointed by
HG Tech and MRV together, or, failing which, the Secretary-General of the HKIAC
shall appoint the third arbitrator. The language(s) to be used in the arbitral
proceedings shall be English. Any such arbitration shall be administered by
HKIAC in accordance with HKIAC Procedures for Arbitration in force at the date
of this Agreement including such additions to the UNCITRAL Arbitration Rules as
are therein contained.
     12.10 Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile signature.

- 13 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties has executed this Agreement or
has caused this Agreement to be executed by its duly authorized officer or
officers as of the date first above written.

              Huagong Tech Company Limited
 
       
 
  Signature:  /s/ Xinqiang Ma
 
     
 
  Name: Xinqiang Ma
 
  Position: Chairman
 
            MRV Communications, Inc.
 
       
 
  Signature: /s/ Noam Lotan
 
     
 
  Name: Noam Lotan
 
  Position: President and Chief Executive Officer
 
            Wuhan Huagong Genuine Optics Technology Co., Ltd.
 
       
 
  Signature: /s/ Wen Xiong
 
     
 
  Name: Wen Xiong
 
  Position: General Manager
 
            Luminent, Inc.
 
       
 
  Signature: /s/ Near Margalit
 
     
 
  Name: Near Margalit
 
  Position: Chief Executive Officer

 